DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Claims 8 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 and 18 states “second region to display one video with a higher priority level is determined before a second region to display another video with a lower priority level”, however, the specification does not clearly described the processes of determining “second region display….higher priority”…..” second region to display….lower priority”.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lasko US 2015/0215586.

In regarding to claim 1: Lasko teaches
1. A system, comprising: 
 concurrently display a plurality of videos via a display device, each of the plurality of videos corresponding to a camera channel; 
Though the display of the video streams 310 in the periphery panes 308 may experience "flicker" or pauses between frame updates at lower frame rates using this scheme, their video streams are of much less importance to the operator than the stream of the focus pane 402. This enables concurrent display and mixing of multiple video streams on the client media player application 162 while providing the higher bitrate of the stream in the focus pane 402 in response to bandwidth and buffer resources available on the user device 162.
FIG. 4B shows another embodiment of the client application 162 for displaying its grid 312 of video streams 310. The exemplary grid 312 is a 3.times.3 matrix that at any given time includes four low bit rate MJPEG streams 310, labeled stream2, stream3, stream5, and stream6. Streams 2 through 5 are displayed in periphery panes 308-1, 308-2, and 308-3, and 308-4, respectively. In this embodiment, segments for higher bit rate sub-streams 324, labeled as stream1 and stream4, are downloaded by the client application 162 and displayed in first focus pane 402-1 and second focus pane 402-2.
Lasko 0063-0064, emphasis added

and in response to receiving an input signal associated with at least one of the plurality of videos, jointly display the at least one of the plurality of videos and one or more correlated videos via the display device, the camera channels of the one or more correlated videos being correlated with that of the at least one of the plurality of videos. 

In step 602, each security camera 103 provides different video streams at different bit rates for the same content. Preferably, each security camera 103 provides one or more streams 310 of higher bit rate H.264 streams and one or more lower bit rate MJPEG streams/images. Each security camera also provides a list to the streaming server 140 that includes the types of streams and optional quality/bitrate settings available for its provided streams 310. In step 604, the streaming server 140 combines the lists from each security camera 103 into a master list or "adaptive palette" of available streams 310 at different bitrates/frame rates from all security cameras 103 on the security network 136.
Lasko 0007, 0065, 0072-0076, emphasis added

However, Lask fails to explicitly teach at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to…:
Official Notice is taken that both the concept and the advantage of implementing at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to…are well known and expected in the art.  Thus, it would have been obvious to one skilled in the art, before the effective filing of the applicant’s invention, to utilize said feature within said system taught by Lasko, because such incorporation would result produces result in according it is programed.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-20 as presented blow. 


In regarding to claim 2: Lasko teaches


2. The system of claim 1, wherein the plurality of videos are concurrently displayed on different regions of the display device.
display multiple video data streams concurrently on the client, such as in a 2.times.2 grid layout. In addition, the main application that runs on these user devices is a web browser. Web browsers are more limited in their capabilities than the custom applications installed on security workstations for viewing video streams from security cameras.
Lasko 0005, 0057, 0064, emphasis added

In regarding to claim 3: Lasko teaches
3. The system of claim 2, wherein the input signal associated with the at least one of the plurality of videos includes a click operation in a region of the at least one of the plurality of videos. 
Operators configure the security cameras 103 and other devices on the security network 136 via the security system workstation 120. Operators utilize user input devices 126 such as a keyboard, mouse, or pointing device for performing configuration tasks on the security system workstation 120. Operators interact with graphical displays such as user interfaces on the system display 124 for entering the configuration information and displaying results.
Lasko 0044, emphasis added



In regarding to claim 4: Lasko teaches
4. The system of claim 1, wherein the at least one of the plurality of videos and the one or more correlated videos are jointly displayed, without concurrently displaying any other videos of the plurality of videos. 
displaying and selecting video streams 310 within panes 306 of a grid 312 on a display 150 of a user device 106. In FIG. 3A, the client application 162 is a stand-alone application, such as a native application or Java application using the Java programming language, in examples. Java is a registered trademark of Oracle, Inc. In a typical example, the client application 162 communicates with the streaming server 140 over network cloud 110 using a proprietary application protocol that sits on top of a TCP/IP transport layer.
Lasko 0054, emphasis added


In regarding to claim 5: Lasko teaches
5. The system of claim 1, wherein the camera channels of the at least one of the plurality of videos and the one or more correlated videos are corresponding to different sensors of a multi-camera. 
Lasko, Fig. 1 item 103


In regarding to claim 6: Lasko teaches
6. The system of claim 1, wherein to jointly display the at least one of the plurality of videos and the one or more correlated videos, the at least one processor is directed to cause the system to: determine a second region of the display device to display each of the at least one of the plurality of videos and the one or more correlated videos, wherein the second regions are arranged on the display device according to a number of the at least one of the plurality of videos and the one or more correlated videos. 
Each of the video streams is typically displayed within a separate pane in a grid that displays on the user device. However, the limited processing power, memory, and functionality of user devices impose significant restrictions on the display of video data streams on user devices. In practice, most tablet and smart phone user devices can typically decode and display only one video data stream at a time. This presents a problem for security personnel, who typically require the ability to 
Lasko 0005, 0007, 0012, 0065 emphasis added


In regarding to claim 7: Lasko teaches
7. The system of claim 6, wherein to determine the second region of the display device to display each of the at least one of the plurality of videos and the one or more correlated videos, the at least one processor is directed to cause the system to: determine a priority level for each of the at least one of the plurality of videos and the one or more correlated videos; and successively determine the second region of the display device to display each of the at least one of the plurality of videos and the one or more correlated videos based on the priority levels. 
The decision to allocate the available buffer resources on user devices for displaying video streams in this manner is based on typical behavior patterns of security system operators. The operators typically focus their gaze on one video stream of a multi-pane display grid at a time, and only periodically glance at the remaining streams in the other panes. Accordingly, the present invention can take advantage of this behavior by displaying the video stream that is the focus of operator interest at a higher bit rate within in a focus pane, and displaying the remaining video streams at lower bit rates in periphery panes. The client application utilizes a HAS-style communication protocol between a streaming server for obtaining different video streams for the same content at different bit rates. This provides the ability to mix and display the video streams from the security cameras using client applications on the user devices without creating processing and resource bottlenecks on the client devices, thereby overcoming the problems and limitations of existing systems and methods. This solution also reduces complexity of the streaming server and places fewer resource requirements on the streaming server than existing solutions and methods.
The focus pane indicator 406 highlights or otherwise visually sets apart the focus pane 402 from the periphery panes 308. In one implementation, the client application 162 provides a colored selection rectangle around the focus pane(s) 402 in When there is more than one focus pane 402, the client application 162 can provide the operator with the ability to prioritize the focus (e.g. most recently selected).
Lasko 0012, 0059, 0065 emphasis added


In regarding to claim 8: Lasko teaches
8. The system of claim 7, wherein a second region to display one video with a higher priority level is determined before a second region to display another video with a lower priority level. 
The decision to allocate the available buffer resources on user devices for displaying video streams in this manner is based on typical behavior patterns of security system operators. The operators typically focus their gaze on one video stream of a multi-pane display grid at a time, and only periodically glance at the remaining streams in the other panes. Accordingly, the present invention can take advantage of this behavior by displaying the video stream that is the focus of operator interest at a higher bit rate within in a focus pane, and displaying the remaining video streams at lower bit rates in periphery panes. The client application utilizes a HAS-style communication protocol between a streaming server for obtaining different video streams for the same content at different bit rates. This provides the ability to mix and display the video streams from the security cameras using client applications on the user devices without creating processing and resource bottlenecks on the client devices, thereby overcoming the problems and limitations of existing systems and methods. This solution also reduces complexity of the streaming server and places fewer resource requirements on the streaming server than existing solutions and methods.
The focus pane indicator 406 highlights or otherwise visually sets apart the focus pane 402 from the periphery panes 308. In one implementation, the client application 162 provides a colored selection rectangle around the focus pane(s) 402 in order to indicate to the operator which of the panes 306 include the focus video stream 310. When there is more than one focus pane 402, the client application 162 can provide the operator with the ability to prioritize the focus (e.g. most recently selected).


In regarding to claim 9: Lasko teaches
9. The system of claim 6, wherein the at least one processor is directed to cause the system to: receive a user adjustment to at least one of the second regions on the display device; and adjust a size of the at least one of the second regions on the display device according to the user adjustment. 
FIG. 5A shows another embodiment of the client application 162 for its grid 312 of video streams 310. The exemplary grid 312 shows an oversized focus pane 402 relative to the size of the periphery panes 308 for displaying stream7 as a higher bit rate stream 310. The grid 312 shows periphery panes 308-1 through 308-6 for displaying lower bit rate video stream 310 stream1 through stream6, respectively. The lower bit rate video streams 310 are typically MJPEG streams. In this example, the oversized focus pane 402 is centered with respect to the left edge 318 and the right edge 320 of the grid 312, and the relatively smaller periphery panes 308 surround the focus pane 402 at the left edge 318 and the right edge 320 of the grid 312. In addition, focus pane indicator 406 highlights or otherwise visually sets apart the focus pane 402 from the periphery panes 308.
Lasko, 0066 emphasis added



In regarding to claim 10: Lasko teaches
10. The system of claim 1, wherein the at least one processor is directed to cause the system to: while jointly displaying the at least one of the plurality of videos and the one or more correlated videos, detect an input signal for independent display; 
Lasko 0005, 0007, 0012, 0065
and in response to detecting the input signal for independent display, independently display one of the at least one of the plurality of videos and the one or more correlated videos. 
Lasko 0005, 0007, 0012, 0065.

Claims 11-20 list all similar elements of claims 1-10, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-10 applies equally as well to claims 11-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481